___________

                                     No. 96-1290
                                     ___________


Michael R. Ford,                          *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Eastern District of Arkansas.
University of Arkansas Medical            *
Sciences; Service Master, Inc.,           *          [UNPUBLISHED]
                                          *
              Appellee.                   *

                                     ____________

                      Submitted:      September 25, 1996

                            Filed:    October 2, 1996
                                     ____________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                     _____________

PER CURIAM.


     Michael Ford appeals from the district court's1 order dismissing his
employment discrimination action for failure to comply with a court order.
The district court ordered Ford three times to respond to discovery
requests, provided him an extension on each occasion, and expressly warned
Ford in the second and third orders that a failure to respond by the
designated deadline would result in the dismissal of his action.       Thus, we
conclude Ford's conduct demonstrated a clear pattern of intentional delay
and unfairly prejudiced defendant's ability to complete discovery and
prepare for trial.        See First Gen. Resources Co. v. Elton Leather Corp.,
958 F.2d 204, 206 (8th Cir. 1992).




      1
       The Honorable James Maxwell Moody, United States District
Judge for the Eastern District of Arkansas.
Accordingly, we affirm.


A true copy.


     ATTEST:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             2